EXHIBIT 10.3

 

STOCK PURCHASE AGREEMENT

 

This Stock Purchase Agreement (this “Agreement”) is made and entered into as of
August 24, 2017 by and between CSA Holdings, Inc., a Nevada corporation (the
“Corporation”) and Emil Assentato, an individual (the “Purchaser”).

 

WHEREAS, the Purchaser is a current shareholder of the Corporation having
beneficial ownership of greater than 10% of the Corporations outstanding shares
of common stock.

 

NOW THEREFORE, in consideration of the premises, and the mutual covenants and
conditions contained herein the parties agree as follows:

 

1. Purchase. The Purchaser hereby purchases, and the Corporation hereby sells to
the Purchaser, Ten Million Seven Hundred Fifty-Six Thousand Five Hundred
Twenty-Eight (10,756,528) shares of the Corporation’s common stock, par value
$0.001, (the “Shares”) for an aggregate purchase price of Three Hundred Thousand
Dollars ($300,000.00) (the “Purchase Price”).

 

2. Consideration. The Purchase Price shall be paid as follows:

 

(a) Purchaser shall pay $100,000 of the Purchase Price in immediately available
funds to the Corporation upon or prior to execution of this Agreement; and

 

(b) Purchaser has paid and Corporation acknowledges that it has received
$200,000 of the Purchase Price.

 

3. Securities Law Compliance.

 

3.1 Exemption From Registration. The Shares have not been registered under the
Securities Act of 1933, as amended (the “1933 Act”), and are being issued to the
Purchaser in reliance upon the exemption from such registration provided by
Section 4(2) of the 1933 Act based on the representations and warranties made by
the Purchaser herein.

 

3.2 Restricted Securities.

 

(a) The Purchaser hereby confirms that the Purchaser has been informed that the
Shares are “restricted securities” under the 1933 Act and may not be resold or
transferred unless the Shares are first registered under the federal securities
laws or unless an exemption from such registration is available. Accordingly,
the Purchaser hereby acknowledges that the Purchaser is prepared to hold the
Shares for an indefinite period of time.

 

(b) The Purchaser is aware of the adoption of Rule 144 by the Commission,
promulgated under the 1933 Act (“Rule 144”), which permits limited public
resales of securities acquired in a nonpublic offering, subject to the
satisfaction of certain conditions, including, among other things, the
following: (i) the availability of certain current public information about the
issuer; (ii) the sale being through a broker in an unsolicited “broker’s
transaction”; and (iii) the amount of securities being sold during any three (3)
month period not exceeding specified limitations. The Purchaser is aware that
Rule 144 is not presently available to exempt the sale of the Shares from the
registration requirements of the 1933 Act. The Purchaser further represents that
the Purchaser understands that at the time the Purchaser wishes to sell the
Shares there may be no public market upon which to make such a sale, and that,
even if such a public market exists for the common stock, the Corporation may
not satisfy the current public information requirement of Rule 144 or other
conditions under Rule 144 which are required of the Corporation. As a result of
the foregoing, the Purchaser understands that the Purchaser may be precluded
from selling the Shares under Rule 144.

 



 

   



 

(c) The Purchaser represents that (i) prior to acquisition of the Shares, the
Purchaser acquired sufficient information about the Corporation to reach an
informed and knowledgeable decision to acquire the Shares; (ii) the Purchaser
has such knowledge and experience in financial and business matters as to make
the Purchaser capable of evaluating the risks of the prospective investment and
to make an informed investment decision; and (iii) the Purchaser is able to bear
the economic risk of the Purchaser’s investment in the Shares.

 

4. Notices. Any notice or other communication under this Agreement shall be in
writing and shall be deemed to have been given if delivered personally or by
registered or certified mail, postage prepaid, addressed to the recipient at the
last known address of the recipient. Either party may designate another address
in writing (or by such other method approved by the Corporation) from time to
time.

 

5. Governing Law. This Agreement will be construed and interpreted in accordance
with the laws of the State of Nevada without regard to conflict of law
principles.

 

6. Integration. This Agreement contains the entire understanding of the parties
with respect to the subject matter hereof.

 

7. Successors. This Agreement shall be binding upon and inure to the benefit of
the heirs, legal representatives, successors and permitted assigns of the
parties.

 

8. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which together will constitute one and
the same instrument. Counterpart signature pages to this Agreement transmitted
by facsimile transmission, by electronic mail in portable document format
(.pdf), or by any other electronic means intended to preserve the original
graphic and pictorial appearance of a document, will have the same effect as
physical delivery of the paper document bearing an original signature.

 

[Signature Page Follows]

 



  2

   



 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date written above.

 



CORPORATION:

CSA Holdings, Inc.

a Nevada corporation

 

 



By: /s/ Tom Siciliano                             

Name: Tom Siciliano

Title: President

 

 



PURCHASER:

 

 

/s/ Emil Assentato                                   

Emil Assentato



 

 



3



 